Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 10/05/2022 has been entered. Claim(s) 1, 8, 14-19 is/are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to system (i.e., a machine/manufacture), claim(s) 8 is/are drawn to a method (i.e., process). As such, claims 1, 8 is/are drawn to one of the statutory categories of invention.
Claims 1, 8, 14-19 are directed to obtaining sales promotions. Specifically, the claims recite list the claim limitations that recite the abstract idea, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations OR managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instruction) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as omnichannel text-based communicator, processor, and a computing device, merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the omnichannel text-based communicator, processor, and a computing device perform(s) the steps or functions of store a sales promotion in a database; receive the first SMS message from the mobile device from the telephone number; send the generated second SMS message to the mobile device via the telephone number; receive a reply to the generated second text SMS message; and send follow-up SMS messages to any received reply SMS message using the chatbot to interact with a user of the mobile device until a SMS message is received to terminate the interaction or until the sales promotion is complete; wherein the phone number of the mobile device is masked from the chatbot and any sales agent.
. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a omnichannel text-based communicator, processor, and a computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of obtaining sales promotions. As discussed above, taking the claim elements separately, the omnichannel text-based communicator, processor, and a computing device perform(s) the steps or functions of store a sales promotion in a database; receive the first SMS message from the mobile device from the telephone number; send the generated second SMS message to the mobile device via the telephone number; receive a reply to the generated second text SMS message; and send follow-up SMS messages to any received reply SMS message using the chatbot to interact with a user of the mobile device until a SMS message is received to terminate the interaction or until the sales promotion is complete; wherein the phone number of the mobile device is masked from the chatbot and any sales agent.
These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of obtaining sales promotions. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 14-19 further describe the abstract idea of obtaining sales promotions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the first SMS message comprising a Telephone Consumer Protection Act (TCPA) compliant express written consent to be contacted via SMS messages at a telephone number associated with the mobile device” is new matter because Applicant’s original disclosure did not explicitly or implicitly teach that the first SMS message comprising a Telephone Consumer Protection Act (TCPA) compliant express written consent to be contacted via SMS messages at a telephone number associated with the mobile device. In particular there is no disclosure of “a Telephone Consumer Protection Act TCPA compliant express written consent.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Samad (U.S. Patent App Pub 20180192618) which teaches a system has a QR code based scanning module configured to enable a peripheral device (504) to scan QR coded tag that is operatively coupled with livestock for its respective livestock premise. A QR code based linking module is configured to enable peripheral device to retrieve details of livestock from database that is operatively coupled with peripheral device through a network, using the scanned QR coded tag. The peripheral device is operatively coupled with a server (502) having multiple databases storing information pertaining to livestock of livestock premises.
Irani (U.S. Patent App Pub 20140052522) which teaches a method (600) involves receiving (605) a request from a customer device to access a Local area network. The network entry page is provided (610) to the customer device in response to the request. The network entry page provides a portal to a set of promotions offered by a set of merchants in the geographic location. The selection is received (630) by the user of a particular promotion from the set of promotions. The promotion code associated with the particular promotion is provided (635) to the customer device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444